Citation Nr: 1749292	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  15-14 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files.  Some relevant treatment records are located in the Content Legacy Manager.  All records are now in these electronic systems.

In June 2016, the Veteran requested a Video Conference hearing before a Veterans Law Judge.  However, subsequent to an October 16, 2017 pre-hearing hearing, the Veteran indicated that he would waive his hearing request if he was granted the benefit sought on appeal in a letter dated October 23, 2017.  Given the favorable nature of the Board's decision herein, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e).

In May 2013, the Veteran raised claims of entitlement to an increased rating for posttraumatic stress disorder (PTSD) and coronary artery disease.  It does not appear that the AOJ has taken action to adjudicate these claims.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for unemployability due to service-connected disabilities have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2). 

A total disability rating based upon individual unemployability may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Entitlement to a total rating must be based solely on the impact of a veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in a veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a total disability rating based upon individual unemployability.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran seeks entitlement to a TDIU based on his service-connected disabilities.  

The Veteran is currently rated as 70 percent disabled for PTSD, and 30 percent disabled for coronary artery disease.  His combined rating is 80 percent disabled.  See May 2013 Rating Decision Codesheet.  Therefore, the Veteran meets the criteria for TDIU consideration under 38 C.F.R. § 4.16(a).  Further, the claims file contains some evidence that he cannot secure or follow substantially gainful employment due to his service-connected disabilities.

The record reflects that the Veteran's highest level of education attained was a high school diploma, and he received training as a warehouseman.  See August 2011 VA Examination; January 2012 TDIU Application.  After service, he worked as a truck driver and warehouse clerk for the Tennessee Valley Authority (TVA).  See September 2005 Veteran Statement; July 2007 VA Treatment Records.  He retired in 2004, but restarted in January 2008.  See June 2012 Employer Statement; April 2008 VA Examination.  He last worked for TVA in 2009.  See January 2012 TDIU Application.  The record also reflects that he helps his son with a lawn care business.  See June 2012 VA Examination.

The Veteran has stated that his PTSD; memory loss; lack of concentration; agitation; difficulty being around others; following orders; anxiety; depression; and difficulty dealing with stressful situations have caused him to no longer be able to work.  See January 2012 TDIU Application; January 2012 Veteran Statement.  

During an August 2011 VA examination, the Veteran was diagnosed with PTSD, depressive disorder, and dementia.  The examiner noted that dementia was an unrelated disorder, and dementia symptoms could be differentiated and included significant memory and other cognitive impairments.  During a June 2012 VA examination, an examiner again determined that the nonservice-connected dementia caused the Veteran's cognitive difficulties, while PTSD symptoms included arousal, avoidance, and other similar symptoms.  The examiner concluded that both disorders contribute to the Veteran's impairment, and impairment due to service-connected PTSD and depression was "moderate," causing "occupational and social impairment with reduced reliability and productivity...."  The examiner was "unable to state that the Veteran is unemployable due to PTSD alone."

During an additional June 2012 VA examination, the examiner determined that the Veteran's service-connected coronary artery disease prevented heavy physical labor but not light physical or sedentary labor.  

The Board notes that, subsequent to the June 2012 VA examination, VA increased the Veteran's PTSD disability rating to 70 percent disabling based in part on difficulties in adapting to work, a worklike setting, and stressful circumstances.

The evidence is at least in relative equipoise regarding whether the Veteran's service-connected disabilities prevent substantially gainful employment.  First, the Board finds that the Veteran does not currently maintain substantially gainful employment.  He was last employed as a truck driver in 2009, and now helps his son with a lawn care business.  The record does not indicate what this help involves.  Second, the Veteran's statements indicate that he could not work because of several psychological symptoms that included symptoms of service-connected PTSD and depressive disorder, and nonservice-connected dementia.  The June 2012 VA examiner's findings were equivocal regarding whether service-connected symptoms alone prevented substantially gainful employment.  The Board notes that VA increased the Veteran's PTSD and depressive disorder rating due, in part, to occupational deficiencies in most areas.  Third, the Veteran's service-connected coronary artery disease prevents the Veteran from doing heavy physical labor.

Based on the above, the Veteran's PTSD, depressive disorder, and coronary artery disease at least as likely as not preclude his ability to perform his prior vocation as a warehouse worker, truck driver, or any non-sedentary occupation.  When considering his very limited educational level and previous employment history, the record does not reveal any type of sedentary employment wherein the Veteran could earn substantially gainful employment.  See Bowling v. Principi, 15 Vet. App. 1, 7 (2001) (substantially gainful employment refers to, at the minimum, the ability to earn a living wage, and is not engaged in substantially gainful employment if annual income below the poverty threshold for one person).  Resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU rating is granted.


ORDER

Entitlement to a TDIU rating is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


